Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5490 Page 1 of 115



     
                                                             (;+,%,7
     

                                                          5('$&7('




     
                                                              (;+,%,7
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5491 Page 2 of 115



 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, AZ Bar #012377
 2   (admitted pro hac vice)
     Rachel Love, AZ Bar #019881
 3   (admitted pro hac vice)
     Nicholas D. Acedo, AZ Bar #021644
 4   (admitted pro hac vice)
     Ashlee B. Hesman, AZ Bar #028874
 5   (admitted pro hac vice)
     Jacob B. Lee, AZ Bar #030371
 6   (admitted pro hac vice)
     3100 West Ray Road, Suite 300
 7   Chandler, Arizona 85226
     Tel.: (480) 420-1600
 8   Fax: (480) 420-1695
     dstruck@strucklove.com
 9   rlove@strucklove.com
     nacedo@strucklove.com
10   ahesman@strucklove.com
     jlee@strucklove.com
11
     LAW OFFICE OF ETHAN H. NELSON
12   Ethan H. Nelson, CA Bar #262448
     4 Park Plaza, Suite 1025
13   Irvine, California 92614
     Tel.: (949) 229-0961
14   Fax: (949) 861-7122
     ethannelsonesq@gmail.com
15
     Attorneys for Defendant/Counter-Claimant
16   CoreCivic, Inc.
17                            UNITED STATES DISTRICT COURT
18                      SOUTHERN DISTRICT OF CALIFORNIA
19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
     on behalf of themselves, and all others
20   similarly situated,                       DECLARATION OF T. MOHN IN
                                               SUPPORT OF DEFENDANT’S
21                    Plaintiffs,              MEMORANDUM IN OPPOSITION
                                               TO PLAINTIFFS’ MOTION FOR
22   v.                                        CLASS CERTIFICATION
23   CoreCivic, Inc., a Maryland
     corporation,
24
                      Defendant.
25

26
27
28

     Declaration of T. Mohn                                       17cv01112-JLS-NLS
                                       EXHIBIT 11
                                       Page 0139
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5492 Page 3 of 115



 1   CoreCivic, Inc., a Maryland
     corporation,
 2
                      Counter-Claimant,
 3
     v.
 4
     Sylvester Owino and Jonathan Gomez,
 5   on behalf of themselves, and all others
     similarly situated,
 6
                      Counter-Defendants.
 7

 8         I, T. Mohn, make the following Declaration:
 9         1.     I am over the age of 18 years and competent to testify to the matters
10   set forth in this Declaration. I make this Declaration in support of CoreCivic’s
11   Memorandum in Opposition to Plaintiffs’ Motion for Class Certification based on
12   my own personal knowledge and my review of the relevant documents as
13   maintained by CoreCivic in the usual course of business.
14         2.     I began my employment in corrections as a Corrections Officer,
15   working for Concept, Inc., a private correctional services provider, in July 1989. I
16   subsequently was promoted to the ranks of Lieutenant and Captain.
17         3.     When Concept, Inc. constructed and opened the Eloy Detention Center
18   (“EDC”) in 1994, I transferred to that facility as the Disciplinary Hearing Officer
19   (“DHO”).
20         4.     When Corrections Corporation of America (now CoreCivic) acquired
21   Concept, Inc. in 1995, I became an employee of CoreCivic.
22         5.     As an employee of CoreCivic, I have remained the DHO at EDC at all
23   times through the present.
24         6.     Until 2007, EDC was a split-population facility, serving both Federal
25   Bureau of Prisons (“BOP”) and ICE populations; since then, it has served
26   exclusively ICE populations.
27         7.     As DHO, my responsibilities include general oversight of the
28   disciplinary process at EDC, maintaining and logging all disciplinary reports,

     Declaration of T. Mohn                    2                      17cv01112-JLS-NLS
                                          EXHIBIT 11
                                          Page 0140
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5493 Page 4 of 115



 1   rendering disciplinary decisions at the Institutional Disciplinary Panel (“IDP”)
 2   level, training staff regarding the disciplinary process and disciplinary code, and
 3   liaising as needed with facility administration and ICE Field Office personnel
 4   regarding disciplinary decisions.
 5         8.      I successfully completed training at a contractually-required multi-day
 6   training program for Disciplinary Hearing Officers provided by the BOP at the
 7   National Corrections Academy, Management and Specialty Training Center in
 8   Aurora, CO.
 9         9.      CoreCivic is required to follow and comply with the ICE disciplinary
10   policies and detainee regulations which are set forth in the applicable version of
11   ICE’s Performance-Based National Detention Standards (“PBNDS”), formerly the
12   INS National Detention Standards.
13         10.     CoreCivic is not permitted to add, remove, or change the disciplinary
14   offenses outlined in the PBNDS.
15         11.     ICE disciplinary offenses are divided into the following four
16   categories, based upon severity, with corresponding offense codes: Greatest (100-
17   series offense codes); High (200-series offense codes); High Moderate (300-series
18   offense codes); and Low Moderate (400-series offense codes).
19         12.     The disciplinary process begins when a staff member observes a
20   detainee committing an infraction of the discipline code.
21         13.     The staff member completes an Incident of Prohibited Acts and Notice
22   of Charges on ICE Form I-884, specifying the prohibited act(s) and offense code(s)
23   as defined by the PBNDS. The form is then reviewed by the staff member’s
24   supervisor for accuracy and completeness.
25         14.     Once a supervisor has approved the report, it is provided to an
26   Investigating Officer, who provides notice of the charges to the detainee, interviews
27   the detainee about the charges, and provides conclusions and recommendations
28   about the report on ICE Form I-890.

     Declaration of T. Mohn                    3                       17cv01112-JLS-NLS
                                         EXHIBIT 11
                                         Page 0141
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5494 Page 5 of 115



 1         15.     A charged detainee is then referred to the Unit Disciplinary Committee
 2   (“UDC”) for consideration of the report.
 3         16.     The UDC provides notice to the detainee of their rights and prepares a
 4   Report of Findings & Actions on ICE Form I-891.
 5         17.     The UDC may find that the detainee committed the prohibited act as
 6   charged, committed a different prohibited act, or did not commit a prohibited act.
 7         18.     If the UDC finds that the detainee committed a prohibited act, it may
 8   impose the sanctions of a warning, reprimand, confiscation of contraband, removal
 9   from program (in the case of offenses arising from programs participation); loss of
10   job (in case of offenses occurring during a job); change of quarters to another
11   general population housing unit; restriction to housing unit (and prohibition from
12   attending off-unit activities); restriction of access to property; and loss of other
13   privileges such as commissary, telephone, and visitation.
14         19.     UDC sanctions of restriction to housing unit, impounding property,
15   and loss of privileges are typically of short duration.
16         20.     The UDC is not authorized to impose any sanction of segregation or
17   financial restitution. Those sanctions may only be imposed at the Institution
18   Disciplinary Panel (“IDP”) level.
19         21.     If the UDC believes that the detainee committed a disciplinary offense,
20   and that a more severe sanction, such as disciplinary segregation, is appropriate,
21   they may refer the report to the IDP for a second hearing.
22         22.     If the UDC refers a charge to the IDP, the detainee is provided a
23   Notice of IDP Hearing on ICE Form I-893 and a notice of Detainee Rights on ICE
24   Form I-892.
25         23.     The IDP hearing may be conducted by panel of uninvolved staff or by
26   a single DHO. At EDC, I conduct all IDP hearings as facility DHO.
27         24.     The IDP may find that the detainee committed the act as charged,
28   committed a different disciplinary act, or did not commit any prohibited act.

     Declaration of T. Mohn                     4                      17cv01112-JLS-NLS
                                          EXHIBIT 11
                                          Page 0142
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5495 Page 6 of 115



 1         25.    IDP hearings require documentation of the notice of charges and
 2   advisement of detainee rights, presentation of evidence, summary of detainee
 3   statement, specific evidence relied upon to support finings, and reason for sanction
 4   or action taken on ICE Form I-894.
 5         26.     Decisions on any disciplinary sanction to be imposed are individually
 6   made for each disciplinary report, based upon the nature and severity of the
 7   infraction; the number of prior disciplinary infractions by the detainee; the recency
 8   of any prior disciplinary infractions; the detainee’s acknowledgement and
 9   acceptance of responsibility; and the institutional adjustment of the detainee.
10         27.    Beginning in approximately July 2011, EDC began an online
11   disciplinary tracking system, from which individual detainee reports can be run
12   listing a detainee’s prior disciplinary infractions. Before this date, the entire
13   disciplinary log needed to be reviewed to determine an individual detainee’s
14   disciplinary history.
15         28.    Following the IDP decision, the report, sanction, and justification for
16   the specific findings and sanction imposed are reviewed and approved prior to
17   service upon the detainee. At certain times at EDC, this review and approval was
18   done by ICE Field Office personnel assigned to EDC.
19         29.    Currently, review and approval is made by the Warden or Warden’s
20   Designee.
21         30.    At all relevant times, detainees may appeal any disciplinary decision,
22   with the ultimate decision being made by ICE Field Office personnel, who may
23   sustain the appeal and reverse the decision or reject the appeal and let the imposed
24   disciplinary sanction stand.
25         31.    At EDC, 300- and 400-series offenses are expected to be resolved at
26   the UDC level, with a minor consequence to remind the detainee to engage in pro-
27   social, appropriate behavior.
28

     Declaration of T. Mohn                    5                        17cv01112-JLS-NLS
                                          EXHIBIT 11
                                          Page 0143
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5496 Page 7 of 115



 1         32.    Disciplinary infractions at the 300- and 400- series are only referred to
 2   the IDP for consideration of imposition of disciplinary segregation under a
 3   progressive discipline policy when previously imposed minor consequences have
 4   been ineffective at modifying detainee behavior.
 5         33.    I was provided and have reviewed Exhibits 30, 32, and 33 to the April
 6   15, 2019 Declaration of Eileen R. Ridley in Support of Plaintiff’s Motion for Class
 7   Certification, which I believe to be excerpts from the EDC Disciplinary Log for
 8   2012 (CCOG00025046 – Exhibit 30); 2015 (CCOG00025049 – Exhibit 32); and
 9   2011 (CCOG00025045 – Exhibit 33).
10         34.    The EDC Disciplinary Log is maintained in a proprietary integrated
11   web-based platform, known as CCANet, which permits the export of records in
12   Excel format.
13         35.    The “Discipline No.” listed in Column A of the Disciplinary Log is a
14   system-generated number that reflects the four-digit year, a three- or four-digit
15   facility identifying number, and an assigned sequential number.
16         36.    The “Status” listed in Column B of the Disciplinary Log, indicates that
17   a disciplinary report is either completed (“CLOSED”) or incomplete (“OPEN”).
18         37.    The “Local No.” listed in Column C of the Disciplinary Log is the
19   number used to track disciplinary records at the facility level. At EDC, it is a five-
20   or six-digit number, where the first two digits are the calendar year, and the next
21   three or four digits are sequentially assigned for each disciplinary report. At EDC,
22   those numbers are written on the first page of each disciplinary packet.
23         38.    The “Offense” and “Offense Severity” in Columns D and E of the
24   Disciplinary Log do not reflect the PBNDS prohibited acts and offense codes;
25   rather, they are required drop-down selections which correspond to the standard
26   CoreCivic disciplinary code.
27         39.    Although I try to select a CoreCivic offense that corresponds to the
28   PBNDS prohibited acts and offense codes as closely as possible, there is not always

     Declaration of T. Mohn                    6                       17cv01112-JLS-NLS
                                         EXHIBIT 11
                                         Page 0144
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5497 Page 8 of 115



 1   an exact match, such that the “Offense” descriptions are not necessarily indicative
 2   of the charged offense as stated in the Incident of Prohibited Acts and Notice of
 3   Charges.
 4         40.    The “Offense Date/Time” and “Offense Location” in Columns F and
 5   G of the Disciplinary Log reflect the date/time and location of the offense as written
 6   by the reporting staff member.
 7         41.    Columns H, I J, K, M, and N contain information regarding when the
 8   detainee was notified of the charges, the date a hearing was held, the hearing
 9   disposition, the method of delivery of the sanction, when an appeal was received,
10   and the appeal disposition.
11         42.    In Column M, “Sanction,” of the EDC Disciplinary Log, I record the
12   PBNDS offense code as stated in the Incident of Prohibited Acts and Notice of
13   Charges, as well as the sanction which was imposed.
14         43.    The offense code listed in Column M does not provide a complete
15   description of the circumstances of the underlying disciplinary offense. To
16   understand the specific conduct charged, one must refer to the individual
17   disciplinary reports, which at EDC are maintained by the DHO, with copies placed
18   in individual detainees’ detention files.
19         44.    Columns O and P reflect the CCA ID and Agency ID Number. When
20   entering these, I usually enter the Agency ID number, which is provided by the
21   reporting officer. Based upon that number, the CCA ID as well as other biographic
22   information in the remaining columns is populated automatically as it is recorded in
23   CoreCivic’s Offender Management System.
24         45.    The following Attachment A is a true and correct copy of EDC
25   records pertaining to Local Disciplinary Report No. 11591, which corresponds to
26   the entry identified as Row 69 on Exhibit 33 to the Declaration of Eileen Ridley,
27   pertaining to ICE Detainee Begin Confidential Information***       REDACTED
28   REDACTED ***End Confidential Information, relating to a July 4, 2011

     Declaration of T. Mohn                      7                      17cv01112-JLS-NLS
                                          EXHIBIT 11
                                          Page 0145
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5498 Page 9 of 115



 1   disciplinary report for 307, Refusing to Obey an Order Given by Any Staff
 2   Member.
 3         46.      On July 4, 2011, ICE Detainee Begin Confidential Information***
 4            REDACTED                 ***End Confidential Information, refused an
 5   order to stop talking to other detainees in the unit and report to medical, which
 6   delayed other facility staff. See Exhibit A at CCOG00096971 and CCOG00096968-
 7   69.
 8         47.      The following Attachment B is a true and correct copy of EDC
 9   records pertaining to Local Disciplinary Report No. 11977, which corresponds to
10   the entry identified as Row 392 on Exhibit 33 to the Declaration of Eileen Ridley,
11   pertaining to ICE Detainee Begin Confidential Information*** REDACTED
12         REDACTED                ***End Confidential Information, relating to a
13   November 26, 2011 disciplinary report for 307, Refusing to Obey an Order.
14         48.      The following Attachment C is a true and correct copy of the EDC
15   Disciplinary     Summary    report    for       ICE   Detainee   Begin   Confidential
16   Information***                 REDACTED                          ***End Confidential
17   Information.
18         49.      ICE Detainee Begin Confidential Information*** REDACTED
19         REDACTED             ***End Confidential Information, was already housed
20   in Segregation at the time of the offense on November 26, 2011, when she refused
21   an order to remove a clothes line, which interfered with the ability of facility staff
22   to have a clear field of view into the cell. See Attachment B at CCOG00096971 and
23   CCOG00096968-69; Attachment C.
24         50.      The following Attachment D is a true and correct copy of EDC
25   records pertaining to Local Disciplinary Report No. 11999, which corresponds to
26   the entry identified as Row 412 on Exhibit 33 to the Declaration of Eileen Ridley,
27   pertaining to ICE Detainee Begin Confidential Information***         REDACTED
28         REDACTED               ***End Confidential Information, relating to a

     Declaration of T. Mohn                      8                       17cv01112-JLS-NLS
                                          EXHIBIT 11
                                          Page 0146
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5499 Page 10 of
                                          115


 1     December 3, 2011 disciplinary report for 307, Refusal to Obey a Direct Order, and
 2     310, Failure to Follow Safety Regulations.
 3           51.      On    December   3,   2011,      ICE      Detainee    Begin   Confidential
 4     Information***                  REDACTED                             ***End Confidential
 5     Information, refused an order to refrain from running and walk for his safety and
 6     the safety of others. See Attachment D at CCOG00097334-35.
 7           52.      The following Attachment E is a true and correct copy of EDC
 8     records pertaining to Local Disciplinary Report No. 12287, which corresponds to
 9     the entry identified as Row 246 on Exhibit 30 to the Declaration of Eileen Ridley,
                                                                                       REDACTED
10     pertaining to ICE Detainee Begin Confidential Information***
11                                          ***End Confidential Information, relating to
12     a May 2, 2012 disciplinary report for 305, Possession of Anything Not Authorized,
13     and 301, Stealing.
14           53.      On May 2, 2012, ICE Detainee Begin Confidential Information***
15                     REDACTED                              ***End Confidential Information,
16     was observed returning from the barber with a 1 gallon bottle of shampoo, which
17     was prohibited in the housing unit. See Attachment E at CCOG00097204-05.
18           54.      The following Attachment F is a true and correct copy of EDC
19     records pertaining to Local Disciplinary Report No. 12323, which corresponds to
20     the entry identified as Row 278 on Exhibit 30 to the Declaration of Eileen Ridley,
21     pertaining to ICE Detainee Begin Confidential Information***            REDACTED
22      REDACTED ***End Confidential Information, relating to a May 23, 2012
23     disciplinary report for 410, Failure to Follow Safety or Sanitation Regulations.
24           55.      The following Attachment G is a true and correct copy of the EDC
25     Disciplinary     Summary    report    for       ICE     Detainee    Begin    Confidential
26     Information***                  REDACTED                            ***End Confidential
27     Information.
28

       Declaration of T. Mohn                      9                           17cv01112-JLS-NLS
                                            EXHIBIT 11
                                            Page 0147
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5500 Page 11 of
                                          115


 1           56.    ICE Detainee Begin Confidential Information***        REDACTED
 2      REDACTED ***End Confidential Information, was already housed in
 3     Segregation at the time of the offense on May 23, 2012, when he defecated in the
 4     shower. See Attachment F at CCOG00097061 and CCOG00097059; Attachment G
 5     at CCOG00097025.
 6           57.    The following Attachment H is a true and correct copy of EDC
 7     records pertaining to Local Disciplinary Report No. 12374, which corresponds to
 8     the entry identified as Row 327 on Exhibit 30 to the Declaration of Eileen Ridley,
 9     pertaining to ICE Detainee Begin Confidential Information***       REDACTED
10      REDACTED ***End Confidential Information, relating to a June 16, 2012
11     disciplinary report for 410, Failure to Follow Safety or Sanitation Regulations.
12           58.    ICE Detainee Begin Confidential Information***        REDACTED
13      REDACTED ***End Confidential Information, was already housed in
14     Segregation at the time of the offense on June 16, 2012, when he was observed
15     defecating on the floor of his cell. See Attachment H at CCOG00097069 and
16     CCOG00097067; Attachment G at CCOG00097026-29.
17           59.    The following Attachment I is a true and correct copy of EDC records
18     pertaining to Local Disciplinary Report No. 12424, which corresponds to the entry
19     identified as Row 366 on Exhibit 30 to the Declaration of Eileen Ridley, pertaining
20     to ICE Detainee Begin Confidential Information***                 REDACTED
21          REDACTED               ***End Confidential Information, relating to a July 4,
22     2012 disciplinary report for 301, Stealing (Theft).
23           60.    On July 4, 2012, ICE Detainee Begin Confidential Information***
24                     REDACTED                         ***End Confidential Information,
25     was charged and admitted to stealing property from another detainee. See
26     Attachment I at CCOG00097002-06.
27           61.    The following Attachment J hereto is a true and correct copy of EDC
28     records pertaining to Local Disciplinary Report No. 12453, which corresponds to

       Declaration of T. Mohn                   10                       17cv01112-JLS-NLS
                                           EXHIBIT 11
                                           Page 0148
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5501 Page 12 of
                                          115


 1     the entry identified as Row 391 on Exhibit 30 to the Declaration of Eileen Ridley,
 2     pertaining to ICE Detainee Begin Confidential Information***     REDACTED
 3      REDACTED ***End Confidential Information, relating to a July 13, 2012
 4     disciplinary report for 413, Being Unsanitary.
 5           62.    ICE Detainee Begin Confidential Information***      REDACTED
 6      REDACTED ***End Confidential Information, was already housed in
 7     Segregation at the time of the offense on July 18, 2012, when he was observed
 8     urinating through the food trap slot on his cell door and also throwing food and
 9     trash out of the cell into the pod area. See Attachment J at CCOG00097077 and
10     CCOG00097075; Attachment G at CCOG00097032-34.
11           63.     The following Attachment K is a true and correct copy of EDC
12     records pertaining to Local Disciplinary Report No. 12493, which corresponds to
13     the entry identified as Row 427 on Exhibit 30 to the Declaration of Eileen Ridley,
14     pertaining to ICE Detainee Begin Confidential Information***           REDACTED

15           REDACTED                ***End Confidential Information, relating to an
16     August 8, 2012 disciplinary report for 312, Being in an Unauthorized Area.
17           64.    On     August   8,    2012,    ICE   Detainee   Begin   Confidential
18     Information***                    REDACTED                   ***End Confidential
19     Information, was charged and admitted to being in a different housing unit than
20     the one he was assigned in violation of facility rules. See Attachment K at
21     CCOG00096994-95.
22           65.    The following Attachment L is a true and correct copy of EDC
23     records pertaining to Local Disciplinary Report No. 12517, which corresponds to
24     the entry identified as Row 449 on Exhibit 30 to the Declaration of Eileen Ridley,
25     pertaining to ICE Detainee Begin Confidential Information***     REDACTED
26      REDACTED ***End Confidential Information, relating to an August 20,
27     2012 disciplinary report for 307, Refusing Direct Order.
28

       Declaration of T. Mohn                     11                   17cv01112-JLS-NLS
                                           EXHIBIT 11
                                           Page 0149
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5502 Page 13 of
                                          115


 1           66.    ICE Detainee Begin Confidential Information***        REDACTED
 2      REDACTED ***End Confidential Information, was already housed in
 3     Segregation at the time of the offense on August 20, 2012, when he refused a direct
 4     order from security staff to submit to restraints prior to movement from his cell. See
 5     Attachment L at CCOG00097085 and CCOG00097083; Attachment G at
 6     CCOG00097037.
 7           67.    The following Attachment M is a true and correct copy of EDC
 8     records pertaining to Local Disciplinary Report No. 12528, which corresponds to
 9     the entry identified as Row 451 on Exhibit 30 to the Declaration of Eileen Ridley,
10     pertaining to ICE Detainee Begin Confidential Information***       REDACTED
11      REDACTED ***End Confidential Information, relating to an August 23,
12     2012 disciplinary report for 300, Indecent Exposure, and 413, Being Unsanitary.
13           68.    ICE Detainee Begin Confidential Information***        REDACTED
14      REDACTED ***End Confidential Information, was already housed in
15     Segregation at the time of the offense on August 23, 2012, when he was observed
16     urinating through the grate in his cell door into the hallway of his housing unit. See
17     Attachment M at CCOG00097102 and CCOG00097100; Attachment G at
18     CCOG00097037-38.
19           69.    The following Attachment N is a true and correct copy of EDC
20     records pertaining to Local Disciplinary Report No. 12559, which corresponds to
21     the entry identified as Row 484 on Exhibit 30 to the Declaration of Eileen Ridley,
22     pertaining to ICE Detainee Begin Confidential Information***       REDACTED
23      REDACTED ***End Confidential Information, relating to a September 5,
24     2012 disciplinary report for 307, Refusing Direct Order.
25           70.    ICE Detainee Begin Confidential Information***        REDACTED
26      REDACTED ***End Confidential Information, was already housed in
27     Segregation at the time of the offense on September 5, 2012, when he refused a
28     direct order from security staff to submit to restraints during movement to his cell.

       Declaration of T. Mohn                   12                        17cv01112-JLS-NLS
                                           EXHIBIT 11
                                           Page 0150
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5503 Page 14 of
                                          115


 1     See Attachment N at CCOG00097110 and CCOG00097108; Attachment G at
 2     CCOG00097037-39.
 3           71.    The following Attachment O is a true and correct copy of EDC
 4     records pertaining to Local Disciplinary Report No. 12566, which corresponds to
 5     the entry identified as Row 492 on Exhibit 30 to the Declaration of Eileen Ridley,
 6     pertaining to ICE Detainee Begin Confidential Information***        REDACTED
 7      REDACTED ***End Confidential Information, relating to a September 10,
 8     2012 disciplinary report for 300, Indecent Exposure, and 413, Being Unsanitary.
 9           72.    ICE Detainee Begin Confidential Information***         REDACTED
10      REDACTED ***End Confidential Information, was already housed in
11     Segregation at the time of the offense on September 10, 2012, when he was
12     observed urinating through the grate in his cell door into the hallway of his housing
13     unit. See Attachment O at CCOG00097126 and CCOG00097124; Attachment G at
14     CCOG00097038-39.
15           73.    The following Attachment P is a true and correct copy of the Eloy
16     Detention Center records pertaining to Local Disciplinary Report No. 12582, which
17     corresponds to the entry identified as Row 504 on Exhibit 30 to the Declaration of
18     Eileen Ridley, pertaining to ICE Detainee Begin Confidential Information***
19                 REDACTED                 ***End Confidential Information, relating to
20     a September 16, 2012 disciplinary report for 413, Being Unsanitary, and 307,
21     Refusing Direct Order.
22           74.    ICE Detainee Begin Confidential Information***         REDACTED
23      REDACTED ***End Confidential Information, was already housed in
24     Segregation at the time of the offense on September 16, 2012, when he was
25     observed to have collected his feces in his cell on a Styrofoam dining tray, and then
26     refused a direct order to flush the feces down the toilet in his cell. See Attachment P
27     at CCOG00097134 and CCOG00097132; Attachment G at CCOG00097039-40.
28

       Declaration of T. Mohn                    13                       17cv01112-JLS-NLS
                                           EXHIBIT 11
                                           Page 0151
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5504 Page 15 of
                                          115


 1              75.   The following Attachment Q is a true and correct copy of EDC
 2     records pertaining to Local Disciplinary Report No. 12594, which corresponds to
 3     the entry identified as Row 516 on Exhibit 30 to the Declaration of Eileen Ridley,
 4     pertaining to ICE Detainee Begin Confidential Information***       REDACTED
 5      REDACTED ***End Confidential Information, relating to a September 24,
 6     2012 disciplinary report for 307, Refusing Order, and 308, Insolence Towards
 7     Staff.
 8              76.   ICE Detainee Begin Confidential Information***      REDACTED
 9      REDACTED ***End Confidential Information, was already housed in
10     Segregation at the time of the offense on September 24, 2012, when he refused a
11     direct order from staff to submit to restraints and was verbally abusive to staff when
12     he was removed from his cell so that facility security staff could remove
13     accumulated trash from his cell. See Attachment Q at CCOG00097158 and
14     CCOG00097156; Attachment G at CCOG00097041.
15              77.   The following Attachment R is a true and correct copy of EDC
16     records pertaining to Local Disciplinary Report No. 12601, which corresponds to
17     the entry identified as Row 519 on Exhibit 30 to the Declaration of Eileen Ridley,
18     pertaining to ICE Detainee Begin Confidential Information***       REDACTED
19      REDACTED ***End Confidential Information, relating to a September 28,
20     2012 disciplinary report for 413, Being Unsanitary.
21              78.   ICE Detainee Begin Confidential Information***      REDACTED
22      REDACTED ***End Confidential Information, was already housed in
23     Segregation at the time of the offense on September 28, 2012, when he was
24     observed defecating on the floor of the shower. See Attachment R at
25     CCOG00097166 and CCOG00097164; Attachment G at CCOG00097041-42.
26              79.   The following Attachment S is a true and correct copy of EDC
27     records pertaining to Local Disciplinary Report No. 12592, which corresponds to
28     the entry identified as Row 522 on Exhibit 30 to the Declaration of Eileen Ridley,

       Declaration of T. Mohn                   14                        17cv01112-JLS-NLS
                                           EXHIBIT 11
                                           Page 0152
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5505 Page 16 of
                                          115


 1     pertaining to ICE Detainee Begin Confidential Information***           REDACTED
 2      REDACTED ***End Confidential Information, relating to a September 21,
 3     2012 disciplinary report for 307, Refusing Order.
 4           80.      ICE Detainee Begin Confidential Information***          REDACTED
 5      REDACTED ***End Confidential Information, was already housed in
 6     Segregation at the time of the offense on September 21, 2012, when he refused a
 7     direct order from security staff to submit to restraints during movement to his cell.
 8     See Attachment S at CCOG00097150 and CCOG00097148; Attachment G at
 9     CCOG00097040-41.
10           81.      The following Attachment T is a true and correct copy of EDC
11     records pertaining to Local Disciplinary Report No. 15946, which corresponds to
12     the entry identified as Row 864 on Exhibit 32 to the Declaration of Eileen Ridley,
13     pertaining to ICE Detainee Begin Confidential Information***           REDACTED
14     REDACTED ***End Confidential Information, relating to an October 9, 2015

15     disciplinary report for 413, Failing to Keep One’s Quarters in Accordance with
16     Posted Standards.
17           82.      The following Attachment U is a true and correct copy of the EDC
18     Disciplinary     Summary        report     for    ICE   Detainee    Begin   Confidential
                            REDACTED
19     Information***                                                     ***End   Confidential
20     Information
21           83.      On   October      9,      2015,    ICE   Detainee    Begin   Confidential
                            REDACTED
22     Information***                                                     ***End   Confidential
23     Information, was observed not to have made the bed in his assigned cell, in
24     violation of posted standards and multiple reminders of facility staff of those
25     standards for personal housekeeping. See Attachment T at CCOG00097326 and
26     CCOG00097324.
27           84.      The following Attachment V is a true and correct copy of EDC
28     records pertaining to Local Disciplinary Report No. 151133, which corresponds to

       Declaration of T. Mohn                           15                    17cv01112-JLS-NLS
                                                EXHIBIT 11
                                                Page 0153
     Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5506 Page 17 of
                                          115


 1     the entry identified as Row 1024 on Exhibit 32 to the Declaration of Eileen Ridley,
 2     pertaining to ICE Detainee Begin Confidential Information*** REDACTED
 3           REDACTED                ***End Confidential Information, relating to a
 4     November 19, 2015 disciplinary report for 398, Interfering with a Staff Member in
 5     the Performance of Duties, which was subsequently reduced by the IDP to
 6     Disciplinary Offense 413, Failing to Keep One’s Quarters in Accordance with
 7     Posted Standards.
 8           85.      The following Attachment W is a true and correct copy of the EDC
 9     Disciplinary     Summary     report    for    ICE   Detainee   Begin   Confidential
10     Information***                  REDACTED                       ***End Confidential
11     Information.
12           86.      ICE Detainee Begin Confidential Information*** REDACTED
13         REDACTED               ***End Confidential Information, was already housed
14     in Segregation at the time of the offense on November 19, 2015, when he was
15     observed throwing water out of his cell door into the hallway of his housing unit.
16     See Attachment V at CCOG00097182 and CCOG00097180; Attachment W at
17     CCOG00097175-76.
18           87.      All of the documents identified as Attachments A-W were created and
19     are maintained in the normal course of business during the operation of EDC.
20           88.      None of the Disciplinary Reports identified in the excerpted
21     disciplinary log entries submitted as Exhibits 30, 32, and 33 to the April 15, 2019
22     Declaration of Eileen R. Ridley in Support of Plaintiff’s Motion for Class
23     Certification were written because any detainee refused or otherwise failed to
24     comply with any order to clean areas of the facility above and beyond personal
25     housekeeping tasks enumerated in the ICE PBNDS; rather, the reports were written
26     because the detainees disobeyed orders which interfered with security operations of
27     the facility and/or engaged in other conduct that posed a risk to the health, safety,
28     and well-being of other detainees and EDC staff.

       Declaration of T. Mohn                       16                   17cv01112-JLS-NLS
                                             EXHIBIT 11
                                             Page 0154
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5507 Page 18 of
                                     115




                                  EXHIBIT 11
                                  Page 0155
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5508 Page 19 of
                                     115




                           ATTACHMENT A




                           ATTACHMENT A




                                  EXHIBIT 11
                                  Page 0156
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5509 Page 20 of
                                     115




              REDACTED                                   REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5510 Page 21 of
                                     115
      REDACTED     REDACTED




                              REDACTED




                                                REDACTED




                                                             REDA
                                                             CTED




          REDA
          CTED




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5511 Page 22 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5512 Page 23 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5513 Page 24 of
                                     115




           REDACTED                                     REDACTED




                                REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5514 Page 25 of
                                     115




   REDACTED                  REDACTED




                                                   REDACTED




                                                    REDACTED




                                  REDACTE
                                  D




                                  EXHIBIT 11
 Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5515 Page 26 of
                                      115




REDACTED                     REDACTED




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5516 Page 27 of
                                     115




      REDACTED

                                     REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5517 Page 28 of
                                     115




   REDACTED
                                  REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5518 Page 29 of
                                     115




REDACTED                     REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5519 Page 30 of
                                     115




                           ATTACHMENT B




                           ATTACHMENT B




                                  EXHIBIT 11
                                  Page 0167
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5520 Page 31 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5521 Page 32 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5522 Page 33 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5523 Page 34 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5524 Page 35 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5525 Page 36 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5526 Page 37 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5527 Page 38 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5528 Page 39 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5529 Page 40 of
                                     115




                           ATTACHMENT C




                           ATTACHMENT C




                                  EXHIBIT 11
                                  Page 0177
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5530 Page 41 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5531 Page 42 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5532 Page 43 of
                                     115




                           ATTACHMENT D




                           ATTACHMENT D




                                  EXHIBIT 11
                                  Page 0180
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5533 Page 44 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5534 Page 45 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5535 Page 46 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5536 Page 47 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5537 Page 48 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5538 Page 49 of
                                     115




                           ATTACHMENT E




                           ATTACHMENT E




                                  EXHIBIT 11
                                  Page 0186
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5539 Page 50 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5540 Page 51 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5541 Page 52 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5542 Page 53 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5543 Page 54 of
                                     115




                           ATTACHMENT F




                           ATTACHMENT F




                                  EXHIBIT 11
                                  Page 0191
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5544 Page 55 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5545 Page 56 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5546 Page 57 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5547 Page 58 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5548 Page 59 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5549 Page 60 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5550 Page 61 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5551 Page 62 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5552 Page 63 of
                                     115




                           ATTACHMENT G




                           ATTACHMENT G




                                  EXHIBIT 11
                                  Page 0200
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5553 Page 64 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5554 Page 65 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5555 Page 66 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5556 Page 67 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5557 Page 68 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5558 Page 69 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5559 Page 70 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5560 Page 71 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5561 Page 72 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5562 Page 73 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5563 Page 74 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5564 Page 75 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5565 Page 76 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5566 Page 77 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5567 Page 78 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5568 Page 79 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5569 Page 80 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5570 Page 81 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5571 Page 82 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5572 Page 83 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5573 Page 84 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5574 Page 85 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5575 Page 86 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5576 Page 87 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5577 Page 88 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5578 Page 89 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5579 Page 90 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5580 Page 91 of
                                     115




                           ATTACHMENT H




                           ATTACHMENT H




                                  EXHIBIT 11
                                  Page 0228
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5581 Page 92 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5582 Page 93 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5583 Page 94 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5584 Page 95 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5585 Page 96 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5586 Page 97 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5587 Page 98 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5588 Page 99 of
                                     115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5589 Page 100 of
                                      115




                            ATTACHMENT I




                            ATTACHMENT I




                                  EXHIBIT 11
                                  Page 0237
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5590 Page 101 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5591 Page 102 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5592 Page 103 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5593 Page 104 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5594 Page 105 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5595 Page 106 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5596 Page 107 of
                                      115




                            ATTACHMENT J




                            ATTACHMENT J




                                  EXHIBIT 11
                                  Page 0244
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5597 Page 108 of
                                      115




           REDACTED                         REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5598 Page 109 of
                                      115
     REDACTED




                            REDACTED




          REDACTED




          REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5599 Page 110 of
                                      115




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5600 Page 111 of
                                      115




          REDACTED                                        REDACTED




                                               REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5601 Page 112 of
                                      115




REDACTED                  REDACTED




                 REDAC                         REDACTED




                                     REDACTED
                                                             REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5602 Page 113 of
                                      115




  REDACTED                   REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5603 Page 114 of
                                      115




             REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-3 Filed 07/11/19 PageID.5604 Page 115 of
                                      115




   REDACTED                  REDACTED




                                  EXHIBIT 11
